 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case-2:17-cv-00018- Document 185 Fitec on 67702/207in TXSD- Page tors
Oiled Stokes Disherch Caurl
Savion Distr ot Texas
Corpus As sis Disisiow
United o(ates Courts
Southern District of Texas
: . FILED
rns Baldo Denid RoverKowe JUN 3 ® 2020
Plarws ng David J. Bradley, Clerk of Court
7 Us- Cw achen a2 lI-evl-
Cunt at JoaD moon

 

WD edrean dath-<

 

ted creel “Kigists Ad.
Egan Discmynuckioi
in Her Lsacek Place

 

“Te +we Howoralule Judge of Goth Conc,
Waw Cowse5
7
TAS, Baluie, 4/k/4 phe. Post Gans Teqgvest aatrcokion o® tine eres evel Lhopt.

—Cvil_action Jip-<v lS “to jukerested pavltes in te “Teas “texson Sy Shee.

Leg bene Coe Nal ication

 

 

 

Gove Howge ttre, Pree wh - cautl getton tavalues — &quok

_pooteckion, BAsce un woskion Gund Utena A of Cosptire th

 

 

Aw He recens Onpreme Cour cultws, GS Cegords tA the 1LYGet
Civ al Trg ists Act. AG GiwS ASSES T Wr WO against Gay Peaple ths Sworeme
_vieh Tras gankecs are Coiered tag tee DH Cos’) Keglat’s Ack ow
_ AScciaanwkion ln the Leck place

 
 

  

 
          

 

 

ase 2:+7-ev-06648—Bocument +8 tector 07/0 oan p—-Page 2-0
ASD Tsecmncdkions ts &£\e Getond ESCO, Liddy Soh Sterealy pi wo
of « Amusgemer aye ty she must Cob her hate \i Ke @ mate los Ure.

Cy pnphe cond ack Vike a male

 

Your Honor, go Aicedly te feaal claim 2, document @2. gage
page do M37 AW cla twa tS chet the Supceme Court ts talking laut
Trmusgendecs Woe Folas in Prison Yet ASC wwoktoun olees
_ plane Weconse are ace Gpreed sn cob cur lnaip like a male, cee Aene es
CoSmedicés , Lrcced to lank Uke a wnale
“Tins US wot a isslobed tncidenda, the oect s ey ery

 

tsansekups Lyomoaw cw yoriSan

 

 

. ¢ 5
The ocler Selting deaddines ACS Gore oct tt Tone 35,2020
Shag and ste Vergeds roat the SE creegih Shag ¢

 

 

Gre SY have no LA cen Aoke on tne ical ik y Wises Heoriws

 

Uenr Monon, ecner so wie Slice tre ere, “ne LPH civil Kogtets Keb
Laouns SUA ste Race
Cryil Gchsen 2IT-curiY Wes a Qopreme Couch AeciSien hak

s f
OV Otway

 

wake Lae “Stay rs ip eect ate Plante asks re aatCocabtar

_ oh avo Crail_ackten Gor interested pactres i otSan_nensaper The Echo
Enclosed is tre Echo foe Couct €xam irokon

 

Crss\\ acktan LiVt-cV-\S ts «4 weercoaly Looe Cauck Owen
Bondk only aktects Loans g enh in_grison . Wo othe natifircakeon wodld be

Teeui cel.

 

 
 

Lse have -Are thupe Share GeSA tn vs ave td Ke Thay _otts
_& werrouily foaus notiredion Ga inselves dhe. Geer ‘Rag hh Act
Lalstals He Present ookton imolues Civil Pagists

 

The Plawatht esvs Cor nobredki ou

 

 

Ws Babb t-€
Cm irodion of Serntce Co
The Chand? swem cs ou pemglhs cf pea an, tsk she Dre es

of We Coprhs twee aod vol tle LaNowing atkorneys

 

D ORAS Atkor wes Ceneral ~Cocye\o
PO jas 4er
Austin Tees 7eci\ “as oe

 

Gow

 

me) KAGK Behtwk dors
Sarvol vseis? ~ Athorwey ak Low
416 Floertta Ave A\W 2015
Washington, DC
2-06\

 

Oa Susears the “eat
Ms, alent
Stiles O wir

 

 

 

 

 
